DT COMMUNICATIONS, INC. 7325 Oswego Road, Liverpool, NY 13090 (315) 451-7515 August 31, 2010 BY EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E., Mail Stop 3720 Washington, D.C. 20549-7010 Attention: Mr. Jay Knight, Staff Attorney Re: DT Communications, Inc. Registration Statement on FormS-1 Filed June 11, 2010 File No. 333-167456 Ladies and Gentlemen: Pursuant to Rule477 under the Securities Act of 1933, we hereby apply to withdraw the Registration Statement on Form S-1 filed with the SEC on June 11, 2010 (File No. 333-167456). We respectfully request that the SEC issues an order granting the withdrawal of this registration statement as soon as reasonably possible. We confirm that no securities have been sold pursuant to the Registration Statement. Please forward copies of the order consenting to the withdrawal of the registration statement to the undersigned via mail at 7325 Oswego Road, Liverpool, NY 13090 with a copy to Benjamin Tan of Sichenzia Ross Friedman Ference LLP, viafacsimile at (212)930 -9725 and via mail at Sichenzia Ross Ference Friedman LLP, 61 Broadway, 32nd Floor, New York, NY 10006. If you have questions regarding the foregoing application for withdrawal, please call me at (315)451-7515 or Benjamin Tan atSichenzia Ross Friedman Ference LLP, outside counsel to the Registrant, at (212) 930-9700. We thank you in advance for your prompt consideration. Very truly yours, DT COMMUNICATIONS, INC. By: /s/Craig Burton Craig Burton Chief Executive Officer
